As filed with the Securities and Exchange Commission on November 29, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-22335) Evermore Funds Trust (Exact name of registrant as specified in charter) 89 Summit Avenue 3rd Floor Summit, New Jersey 07901 (Address of principal executive offices) (Zip code) Eric LeGoff Evermore Funds Trust 89 Summit Avenue 3rd Floor Summit, New Jersey 07901 (Name and address of agent for service) (908) 378-2882 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. Evermore European Value Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 60.2% Air Freight & Logistics - 0.8% Panalpina Welttransport Holdings AG (Switzerland)* $ Communications Equipment - 6.9% Balda AG (Germany)* DMT SPA (Italy)* Diversified Financial Services - 2.7% RHJ International SA (Belgium)* Diversified Telecommunication Services - 4.0% Sistema JSFC - ADR (Russia)* VimpelCom Ltd. - ADR (Russia)1 Energy Equipment & Services - 3.3% Sevan Drilling AS (Norway)* Industrial Conglomerates - 17.9% Bollore SA (France)1 EXOR SPA (Italy) Justice Holdings Ltd. (United Kingdom)*1 Orkla ASA (Norway)1 Insurance - 4.0% Old Mutual PLC (United Kingdom)1 Machinery - 2.6% Fiat Industrial SPA (Italy)*1 Media - 12.1% Constantin Medien AG (Germany)* Eniro AB (Sweden)* Promotora de Informaciones SA - Class B - ADR (Spain)1 Movies & Entertainment - 1.0% Highlight Communications AG (Switzerland)* Shipping & Logistics - 4.9% SeaCo Ltd. (United Kingdom)*1,2 TOTAL COMMON STOCKS (Cost $5,857,559) WARRANT - 2.0% Media - 2.0% Promotora de Informaciones SA - Class A, Expiration: June, 2014, Excercise Price: $2.00 (Spain) TOTAL WARRANT (Cost $339,631) Principal Amount Value BONDS - 5.1% CORPORATE BOND - 3.7% Insurance - 3.7% American International Group, Inc. 8.625%, 5/22/2038 (United States)3 TOTAL CORPORATE BOND (Cost $267,908) CONVERTIBLE BOND - 1.4% Shipping & Logistics - 1.4% Frontline Ltd., 4.500%, 4/14/2015 (Norway) TOTAL CONVERTIBLE BOND (Cost $130,921) TOTAL BONDS (Cost $398,829) Contracts(100 shares per contract) Value PUT OPTIONS PURCHASED - 2.1% Auto Manufacturers - 0.7% 60 Bayerische Motoren Werke AG, Expiration: March, 2012, Strike Price: $40.00 (Germany) Daimler AG-Registered Shares, Expiration: March, 2012, Strike Price: $24.00 (Germany) Capital Markets - 0.3% 79 Deutsche Bank AG, Expiration: April, 2012, Stike Price: $22.50 (Germany) Commercial Banks - 0.6% Banco Bilbao Vizcaya Argentaria, Expiration: March, 2012, Strike Price: $5.25 (Spain) Banoco Santander SA, Expiration: March, 2012, Strike Price: $5.25 (Spain) Diversified Telecommunication Services - 0.3% Telefonica SA, Expiration: March, 2012, Strike Price: $12.00 (Spain) Energy Equipment & Services - 0.2% 74 Alstom SA, Expiration: March, 2012, Strike Price: $18.00 (France) TOTAL PUT OPTIONS PURCHASED (Cost $176,926) SHORT-TERM INVESTMENT - 26.3% Market Mutual Fund - 26.3% Invesco Liquid Assets Portfolio-Institutional Class, 0.111%4 TOTAL SHORT-TERM INVESTMENT (Cost $1,859,855) TOTAL INVESTMENTS IN SECURITIES - 95.7% (Cost $8,632,800) Other Assets in Excess of Liabilities - 4.3% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt 1 All or a portion of this security was segregated as collateral for forward currency contracts. 2 Illiquid securities represent 4.9% of net assets as of September 30, 2011. 3 Restricted security represents 3.7% of net assets as of September 30, 2011. 4 7-day yield as of September 30, 2011. SCHEDULE OF SECURITIES SOLD SHORT at September 30, 2011 (Unaudited) Shares Value SECURITIES SOLD SHORT - 5.6% Capital Markets - 0.4% Deutsche Bank AG (Germany) $ Commercial Banks - 3.4% Banco Bilbao Vizcaya Argentaria (Spain) Banoco Santander SA (Spain) Barclays PLC (United Kingdom) Intesa Sanpaolo (Italy) UniCredit SPA (Italy) Credit Agricole SA (France) BNP Paribas (France) Household Durables - 0.4% Electrolux AB (Sweden) Machinery - 0.5% SKF AB (Sweden) Media - 0.5% Promotora de Informaciones SA (Spain) Sky Deutscheland AG (Germany)* Trading Companies & Distributors - 0.4% TAL International Group, Inc. (United States) Textainer Group Holdings Ltd. (United States) TOTAL SECURITIES SOLD SHORT (Proceeds $469,041) $ * Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. Percent of Net of Country Net Assets Short Sales United Kingdom* 14.4% 14.0% Spain* 10.9% 10.0% Italy* 9.7% 8.6% Norway 8.3% - France* 6.7% 5.8% Germany* 5.2% 4.3% Russia 4.0% - United States* 3.7% 3.3% Belgium 2.7% - Switzerland 1.9% - Sweden* 1.9% 0.9% Cash & Equivalents^ 36.2% - Total 105.6% ^Includes money market fund and other assets in excess of liabilities. *Includes securities sold short. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Evermore European Value Fund Summary of Fair Value Exposure at September 30, 2011 (Unaudited) The Evermore European Value Fund (the "Fund") utilizes various methods to measure the fair value of most of their investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods.The three Levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 —Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks^ $ - $ $ - $ Warrant^ - - Corporate Bond - - Convertible Bond^ - - Put Options Purchased^ - - Short-Term Investment - - Total Investments in Securities $ $ $ - $ Other Financial Instruments # Unrealized appreciation $ - $ $ - $ Unrealized depreceiation - $ - $ Total Investments in Other Financial Instruments $ - $ $ - $ Securities Sold Short* $ $ $ - $ ^ See Schedule of Investments for industry breakout. # Forward currency contracts are valued at the unrealized appreciation (depreciation) on the instruments. * See Schedule of Securities Sold Short for industry breakout. As of September 30, 2011, the Fund had the following forward currency contracts outstanding (Unaudited): Settlement Contract Net Unrealized Gain Contracts Date Amount (USD) Fair Value (USD) (Loss) (USD) To Sell: 58,000 CHF 12/9/2011 Net Value of CHF Contracts To Sell: 1,595,300 EUR 12/9/2011 To Buy: 245,000 EUR 12/9/2011 Net Value of EUR Contracts To Sell: 663,500 GBP 12/9/2011 To Buy: 63,000 GBP 12/9/2011 Net Value of GBP Contracts To Sell: 2,592,000 NOK 12/9/2011 Net Value of NOK Contracts To Sell: 2,209,000 SEK 12/9/2011 To Buy: 225,000 SEK 12/9/2011 Net Value of SEK Contracts Net Value of Outstanding Forward Currency Contracts CHF Swiss Franc DKK Danish Krone EUR Euro GBP British Pound NOK Norwegian Krone SEK Swedish Krona Evermore Global Value Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 64.3% Air Freight & Logistics - 0.9% Panalpina Welttransport Holdings AG (Switzerland)* $ Cable & Satellite - 3.6% Charter Communications, Inc. - Class A (United States)* Communications Equipment - 9.6% Balda AG (Germany)* Cisco Systems, Inc. (United States) DMT SPA (Italy)*1 Diversified Telecommunication Services - 1.5% Sistema JSFC - ADR (Russia)* Energy Equipment & Services - 3.4% Sevan Drilling AS (Norway)* Exploration & Production - 2.7% Pulse Seismic, Inc. (Canada)* Household Durables - 3.1% Retail Holdings NV (Netherlands)*2 Industrial Conglomerates - 12.8% Bollore SA (France) EXOR SPA (Italy) Justice Holdings Ltd. (United Kingdom)*1 Orkla ASA (Norway) Insurance - 5.6% Genworth Financial, Inc. (United States)*1 Old Mutual PLC (United Kingdom) Internet Software & Services - 2.6% ModusLink Global Solutions, Inc. (United States) Machinery - 2.3% Fiat Industrial SPA (Italy)*1 Media - 9.2% Constantin Medien AG (Germany)* Eniro AB (Sweden)* Promotora de Informaciones SA - Class B - ADR (Spain) Movies & Entertainment - 0.9% Highlight Communications AG (Switzerland)* Shipping & Logistics - 5.8% SeaCo Ltd. (United Kingdom)*2 Textiles, Apparel & Luxury Goods - 0.3% J.G. Boswell Co. (United States)* TOTAL COMMON STOCKS (Cost $32,961,769) PARTNERSHIPS & TRUSTS - 6.3% Real Estate Investment Trusts - 6.3% American Capital Agency Corp. (United States) General Growth Properties, Inc. (United States) iStar Financial, Inc. (United States)*1 TOTAL PARTNERSHIPS & TRUSTS (Cost $2,558,708) WARRANTS - 5.8% Consumer Finance - 1.0% Capital One Financial Corp., Expiration: November, 2018, Exercise Price: $42.13 (United States)* Diversified Financial Services - 1.4% Bank of America Corp., Expiration: January, 2019, Exercise Price: $9.72 (United States)* JPMorgan Chase & Co., Expiration: October, 2018, Excercise Price: $42.42 (United States)* Insurance - 0.5% Hartford Financial Services Group, Inc., Expiration: June, 2019, Excercise Price: $97.90 (United States)* Media - 2.9% Promotora de Informaciones SA - Class A, Expiration: June, 2014, Excercise Price: $2.00 (Spain) TOTAL WARRANTS (Cost $6,107,271) Principal Amount Value BONDS - 9.7% CORPORATE BONDS - 6.7% Insurance - 4.3% American International Group, Inc., 8.625%, 5/22/2038 (United States)3 Real Estate Investment Trust - 2.4% iStar Financial, Inc., 5.950%, 10/15/2013 (United States) TOTAL CORPORATE BONDS (Cost $2,637,137) CONVERTIBLE BOND - 1.2% Shipping & Logistics - 1.2% Frontline Ltd., 4.500%, 4/14/2015 (United States) TOTAL CONVERTIBLE BOND (Cost $654,607) MUNICIPAL BONDS - 1.8% Tobacco - 1.8% Northern Tobacco Securitization Co., 5.670%, 6/1/2046 (United States) Tobacco Settlement Financing Corp., 6.125%, 6/1/2047 (United States) TOTAL MUNICIPAL BONDS (Cost $900,333) TOTAL BONDS (Cost $4,192,077) Contracts(100 shares per contract) Value PUT OPTIONS PURCHASED - 2.3% Auto Manufacturers - 0.7% Bayerische Motoren Werke AG, Expiration: March, 2012, Strike Price: $40.00 (Germany) Daimler AG-Registered Shares, Expiration: March, 2012, Strike Price: $24.00 (Germany) Capital Markets - 0.3% Deutsche Bank AG, Expiration: April, 2012, Stike Price: $22.500 (Germany) Commercial Banks- 0.7% Banco Bilbao Vizcaya Argentaria, Expiration: March, 2012, Strike Price: $5.25 (Spain) Banoco Santander SA, Expiration: March, 2012, Strike Price: $5.25 (Spain) Diversified Telecommunication Services - 0.3% Telefonica SA, Expiration: March, 2012, Strike Price: $12.00 (Spain) Energy Equipment & Services - 0.2% Alstom SA, Expiration: March, 2012, Strike Price: $18.00 (France) Real Estate Investment Trusts - 0.1% American Capital Agency Corp., Expiration: March, 2012, Strike Price: $18.00 (United States) American Capital Agency Corp., Expiration: March, 2012, Strike Price: $20.00 (United States) TOTAL PUT OPTIONS PURCHASED (Cost $1,054,824) SHORT-TERM INVESTMENT - 7.2% Money Market Fund - 7.2% Invesco Liquid Assets Portfolio-Institutional Class, 0.111%4 TOTAL SHORT-TERM INVESTMENT (Cost $2,886,006) TOTAL INVESTMENTS IN SECURITIES - 95.6% (Cost $49,760,655) Other Assets in Excess of Liabilities - 4.4% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt * Non-income producing security. 1 All or a portion of this security was segregated as collateral for forward currency contracts. 2 Illiquid securities represent 8.9% of net assets as of September 30, 2011. 3 Restricted security represents 4.3% of net assets as of September 30, 2011. 4 7-day yield as of September 30, 2011. SCHEDULE OF SECURITIES SOLD SHORT at September 30, 2011 (Unaudited) Shares Value SECURITIES SOLD SHORT - 5.8% Capital Markets - 0.3% Deutsche Bank AG (Germany) $ Commercial Banks - 3.0% Banco Bilbao Vizcaya Argentaria (Spain) Banoco Santander SA (Spain) Barclays PLC (United Kingdom) Intesa Sanpaolo (Italy) UniCredit SPA (Italy) Credit Agricole SA (France) BNP Paribas (France) Household Durables - 0.5% Electrolux AB (Sweden) Machinery - 0.5% SKF AB (Sweden) Media - 0.5% Promotora de Informaciones SA (Spain) Sky Deutscheland AG (Germany)* Trading Companies & Distributors - 1.0% TAL International Group, Inc. (United States) Textainer Group Holdings Ltd. (United States) TOTAL SECURITIES SOLD SHORT (Proceeds $2,682,433) $ * Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. Percent of Net of Country Net Assets Short Sales United States* 29.5% 28.6% United Kingdom* 13.7% 13.3% Spain* 9.3% 8.5% Italy* 8.9% 7.9% Norway 7.3% - Germany* 5.3% 4.5% Netherlands 3.1% - Canada 2.7% - France* 3.6% 2.7% Switzerland 1.8% - Russia 1.4% - Sweden* 1.5% 0.5% Cash & Equivalents^ 17.7% - Total 105.8% ^ Includes money market fund and other assets in excess of liabilities. * Includes securities sold short. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Evermore Global Value Fund Summary of Fair Value Exposure at September 30, 2011 (Unaudited) The Evermore Global Value Fund (the "Fund") utilizes various methods to measure the fair value of most of their investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods.The three Levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 —Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks^ $ $ $ - $ Partnerships & Trusts^ - - Warrants^ - Corporate Bonds - - Convertible Bonds^ - - Municipal Bonds^ - - Put Options Purchased^ - Short-Term Investment - - Total Investments in Securities $ $ $ - $ Other Financial Instruments # Unrealized appreciation $ - $ $ - $ Unrealized depreceiation - - Total Investments in Other Financial Instruments $ - $ $ - $ Securities Sold Short* $ $ $ - $ ^ See Schedule of Investments for industry breakout. # Forward currency contracts are valued at the unrealized appreciation (depreciation) on the instruments. * See Schedule of Securities Sold Short for industry breakout. The Fund has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity's results of operations and financial position. The Fund may employ hedging strategies.Hedging is a technique designed to reduce a potential loss to a fund as a result of certain economic or market risks, including risks related to fluctuations in interest rates, currency exchange rates between U.S. and foreign securities or between different foreign currencies, and broad or specific market movements.When pursuing these hedging strategies, the Fund will primarily engage in forward foreign currency contracts.However, the Fund also may engage in the following currency transactions:currency futures contracts, currency swaps, options on currencies, or options on currency futures.In addition, the Fund may engage in other types of transactions, such as the purchase and sale of exchange-listed and OTC put and call options on securities, equity and fixed-income indices and other financial instruments; and the purchase and sale of financial and other futures contracts and options on futures contracts. As of September 30, 2011, the Fund had the following forward currency contracts outstanding (Unaudited): Settlement Contract Net Unrealized Gain Contracts Date Amount (USD) Fair Value (USD) (Loss) (USD) To Sell: 355,000 CHF 12/9/2011 Net Value of CHF Contracts To Sell: 7,676,000 EUR 12/9/2011 To Buy: 1,762,000 EUR 12/9/2011 Net Value of EUR Contracts To Sell: 3,393,300 GBP 12/9/2011 Net Value of GBP Contracts To Sell: 12,415,000 NOK 12/9/2011 Net Value of NOK Contracts To Sell: 10,528,000 SEK 12/9/2011 To Buy: 1,030,000 SEK 12/9/2011 Net Value of SEK Contracts Net Value of Outstanding Forward Currency Contracts CHF Swiss Franc DKK Danish Krone EUR Euro GBP British Pound NOK Norwegian Krone SEK Swedish Krona Tax footnote: [Unless fund counsel instructs otherwise, insert one of the following disclosure highlighted in bold,immediately after your schedule of investments, before Item 2]. You must consistently use the selected disclosure. You may not vary from one disclosure to other on a annual basis. Item 2. Controls and Procedures. (a) The Registrant’s Chief Executive Officer and Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Evermore Funds Trust By (Signature and Title)/s/Eric LeGoff Eric LeGoff, Chief Executive Officer Date11/28/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/Eric LeGoff Eric LeGoff, Chief Executive Officer Date 11/28/2011 By (Signature and Title)*/s/Salvatore DiFranco Salvatore DiFranco, Chief Financial Officer Date 11/28/2011 * Print the name and title of each signing officer under his or her signature.
